Citation Nr: 1640263	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to left foot disorder and/or service-connected right foot pes planus.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to left foot disorder and/or service-connected right foot pes planus.

5.  Entitlement to an initial compensable rating for facial acne.

6.  Entitlement to an initial compensable rating for left lower face scar.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States United States Marine Corps from September 1972 to March 1976.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2009, April 2012, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Winston-Salem, North Carolina.

The Board has recharacterized the Veteran's claim for left foot pes planus more broadly to a left foot disorder in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In April 2011 and May 2014, the Veteran requested a video conference hearing before the Board and hearings were scheduled for April 2015 and May 2015.  The Veteran's requests to cancel those hearings were received in November 2011 and April 2015.

In November 2015, the Board dismissed the issues on appeal based on an April 2015 VA Form 21-4138 in which the Veteran's representative reported the Veteran wished to withdraw any and all issues currently on appeal.  In a December 2015 VA Form 21-4138, the Veteran requested reconsideration of the November 2015 Board decision and clarified that he wanted to have the issues decided based on the evidence of record.  In a May 2016 decision, the Board vacated the November 2015 decision and the issues on appeal are before the Board for appellate review.

In August 2016, the Veteran submitted a signed waiver of initial Agency of Original Jurisdiction (AOJ) review of any additional evidence associated with the record.

There are records in the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files which contain documents that are relevant to the claims on appeal.  Records in VBMS include the following: April 2015 Board hearing requests for cancellation, May 2015 VA Disability Benefits Questionnaire (DBQ) examination for ankle conditions through QTC Medical Services, May 2015 VA DBQ examination for foot conditions through QTC Medical Services, September 2015 written brief by representative, December 2015 VA Form 21-4138, June 2016 BVA letter, VA treatment records dated from July 2014 to June 2016, August 2016 waiver of initial AOJ review, and September 2014 VA Form 21-4138.  Records in Virtual VA include VA treatment records dated from September 2010 to November 2010 and March 2014 to June 2016.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic claims files.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, a remand is needed to obtain an additional VA examination for the issue of entitlement to service connection for left ankle disorder.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a September 2014 VA Form 21-4138, the Veteran reported that during military service it was not unusual for him to run on tank trails which were uneven.  "During a run [he] twisted the left ankle and foot and from that time until now [he has] developed arthritis in the ankle from the injury years ago.  . . . This same injury caused [him] problems with the foot."  Following the May 2015 VA DBQ examination for ankle conditions through QTC Medical Services, the VA examiner concluded there was no current left ankle disorder.  Since then, a March 2016 VA treatment record notes bilateral ankle swelling.  In light of the Veteran's reported in-service injuries to the left ankle and worsening symptomatology of record since the May 2015 VA DBQ examination, additional development is needed to identify the etiology of any current diagnosis of a left ankle disorder that may exist.

Second, a remand is needed to obtain a VA medical opinion for the issue of entitlement to service connection for a left foot disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Barr, 21 Vet. App. at 311.  Review of the record shows current diagnoses of a left foot disorder, to include left midfoot arthritis, left pes planus, and left plantar fasciitis, as noted in March 2010 private treatment record, May 2015 VA DBQ examination for foot conditions through QTC Medical Services, and VA treatment records.  In light of the Veteran's reported in-service injuries to the left foot, as noted above in the September 2014 VA Form 21-4138, after these issues were certified to the Board in December 2011, and current diagnoses during the appeal period since April 2009, a request for a VA medical opinion on a direct basis should have been made.

Third, additional VA medical opinions are needed for the issues of entitlement to service connection for right and left knee disorders, to include as secondary to left foot disorder and/or service-connected right foot pes planus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2015).  In February 2011, the Veteran was afforded a VA examination for the knees through QTC Medical Services, from which diagnoses of right and left knee patellarfemoral syndrome were rendered and a medical opinion on a secondary basis regarding causation from the service-connected right foot pes planus.  In April 2012, the Veteran was afforded a VA DBQ medical opinion for the knees on a direct basis regarding in-service reports of knee pain after playing basketball and after being restrained.  Since then, in a July 2012 VA Form 21-4138, the Veteran reported he "injured [his] knees from jumping in and out of turrets on the 'Amtraks' and on and off the 'Amtraks,'" which the Board finds has not been considered on a direct basis in a medical opinion.  Moreover, a medical opinion on a secondary basis regarding aggravation of the current bilateral knee disorders from the service-connected right foot pes planus has not been provided.  Therefore, the Board finds that additional medical opinions on direct and secondary bases are necessary to properly adjudicate these claims. 
Lastly, the Veteran's service-connected facial acne and left lower face scar were last examined by a VA examiner through QTC Medical Services for compensation purposes in May 2011.  Since then, the record contains evidence suggesting worsening symptomatology, as noted by documentations of "acne infection" and "rash, acne face" in June 2011 and December 2011 VA treatment records, respectively.  Moreover, in the May 2012 notice of disagreement to the April 2012 VA rating decision for these issues, the Veteran reported he has "recurrent flare-ups of this condition if [he] stop[s] taking the medication prescribed for this. . . . [He] ha[s] multiple scarring on [his] face, not just the one listed in the rating decision."  As a result, the Board finds that a remand is needed to obtain the appropriate additional VA examination(s).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate and proper notice is sent.  See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility dated since June 2016.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded another VA examination to determine the etiology of any left ankle disorder that may exist.  The examiner is to be provided access to the physical claims folder, as well as documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of a disability.  A complete rationale for any opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For any left ankle diagnosis identified, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service to include consideration of his lay statements of in-service injury in the September 2014 VA Form 21-4138.

3.  Obtain a medical opinion from an appropriate clinician for the Veteran's left foot disorder.  If the examiner concludes that another examination is required, such should be provided.  The entire physical claims folder, as well as documents in the VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, including his lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 
The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnoses of a left foot disorder, to include left pes planus, left plantar fasciitis, and left midfoot arthritis, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that they are manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service.

4.  Obtain medical opinions from an appropriate clinician for the Veteran's right and left knee disorders.  If the examiner concludes that another examination is required, such should be provided.  The entire physical claims folder, as well as documents in the VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, including his lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as jumping during service.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnoses of right and left knee patellofemoral syndrome or other knee disorder, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that they are (a) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service; or (b) aggravated by the service-connected right foot pes planus.  

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

5.  The Veteran should be afforded the appropriate VA examination(s) for his service-connected facial acne and left lower facial scar.  The examiner is to be provided access to the physical claims folder, as well as documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disabilities.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected facial acne and left lower facial scar, utilizing the appropriate DBQ(s).

6.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directions of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

8.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).













